State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 21, 2016                    106766
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

LEYDEN GREEN,
                    Appellant.
________________________________


Calendar Date:   February 23, 2016

Before:   Garry, J.P., Egan Jr., Lynch and Clark, JJ.

                             __________


      Michael P. Graven, Owego, for appellant, and appellant
pro se.

      Weeden A. Wetmore, District Attorney, Elmira, for
respondent.

                             __________


      Appeal from a judgment of the County Court of Chemung
County (Hayden, J.), rendered March 24, 2014, convicting
defendant upon his plea of guilty of the crime of criminal sale
of a controlled substance in the third degree.

      In satisfaction of two indictments, defendant pleaded
guilty to criminal sale of a controlled substance in the third
degree pursuant to a plea agreement that contemplated a prison
sentence of three years followed by two years of postrelease
supervision. Consistent with the agreement, County Court imposed
the agreed-upon sentence, and defendant now appeals.

      Appellate counsel seeks to be relieved of his assignment on
the ground that no nonfrivolous issue can be raised. Upon our
review of the record, counsel's brief and defendant's pro se
                              -2-                  106766

submission, we disagree. In view of defendant's pro se
challenges to, among other matters, the voluntariness of his
guilty plea and his claims of ineffective assistance of counsel,
"we find that the record reveals the existence of issues that
cannot be characterized as wholly frivolous" (People v Cole, 98
AD3d 1144, 1145 [2012]). Without expressing an opinion as to the
ultimate merit of any issue, defense counsel's application to be
relieved of his assignment is granted and new counsel will be
assigned to address these issues and any others that the record
may disclose (see People v Stokes, 95 NY2d 633, 636 [2001];
People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650
[1986]).

     Garry, J.P., Egan Jr., Lynch and Clark, JJ., concur.



      ORDERED that the decision is withheld, application to be
relieved of assignment granted and new counsel to be assigned.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court